Ryland, Judge,
delivered the opinion of the court.
The principle decided in this case is the same as that heretofore determined in this court in the case of Hardison v. Steamboat Cumberland Valley (13 Mo. 226); also in the case of Gordon v. Scott & Mudge (15 Mo. 249). We see no reason to change these decisions. The Land Court stands in the same situation, in regard to appeals properly in its jurisdiction, as the Circuit Court and St. Louis Court of Common Pleas do in regard to appeals properly allowed to be taken to them.
*86The complaint in this case, if it could be allowed to the defendants to file their motion in arrest, is good and sufficient, and comes fully within the principle laid down by this court in the case of Willi v. Peters (11 Mo. 396).
The judgment of the court below must be affirmed ; the other judges concurring. • &